Title: General Orders, 12 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Sunday November 12th 1780
                            Parole Domingo
                            Countersigns Darby Dover
                            Watchword Duty
                        
                        For the Day Tomorrow
                        Brigadier General Paterson
                        Colonel Nixon
                        Lieutenant Colonel Littlefield
                        Major Maxwell
                        Brigade Major Darby
                    